Title: Stevens Thomson Mason’s Copy of Logan’s Speech, 20 January 1798
From: Mason, Stevens Thomson
To: 


          Logan’s Speech deliver’d at the Treaty after the Battle in which Colo. Lewis was killed in 1774
          I appeal to any white Man to say that he ever entered Logan’s Cabin but I gave him meat; that he ever came naked but I clothed him. In the Course of the last War Logan remained in his Cabin an Advocate for Peace. I had such an affection for the white People that I was pointed at by my own Nation: I should have ever lived with them, had it not been for Colo Cressop who last Year cut off in cold Blood all the Relations of Logan, not sparing Women and Children, there runs not a drop of my Blood in the Veins of any human Creature. This called upon me for Revenge. I have sought it, I have killed many, and fully glutted my Revenge; I’m glad there is a Prospect of Peace on Account of the Nation; but I beg you will not entertain a thought that any thing I have said proceeds from fear. Logan disdains the Thought, He will not turn on his Heel to safe his Life, who is there to mourn for Logan—No one.
          
            The foregoing is a copy taken by me when a boy at school in the year 1775 or at farthest in 1776 and lately found in an old pocket book, containing papers and manuscripts of that period.
          
          
            Stes. Thon MasonJany 20th. 1798
          
         